DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Action is in response to the Amendment filed September 13, 2022.
In view of the Amendment, the objection to the drawings, set forth in the Office Action dated 04/28/2022, is withdrawn.
Claims 1 and 13 are amended.
Claims 1-20 are pending.

Response to Arguments
Applicant’s arguments, see pages 8-10 of the Amendment, filed 09/13/2022, with respect to the rejection of claims 1-3 and 13-15 under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kuzma (WO 2010085838) in view of US Patent Application Publication No. 2014/0135882 to Prasannakumar et al. Prasannakumar expressly teaches that overmoulding of an implantable medical device can be via a two-shot molding process that can prevent defects such as air bubbles and crack (e.g., paragraph [0045]) of Prasannakumar). Thus, the overmoulding of Kuzma could include a first shot or layer of material over the coil to form a second housing portion with an interior and a second shot or layer of material to cover the first housing portion, the second housing portion, and a proximal end of a lead to connect the flexible component 70 to the rigid container 11 of Kuzma (e.g., page 11, line 22 – page 12, line 7 of Kuzma) as taught by Prasannakumar to be a known method of molding in the implantable medical art.
Kuzma does disclose “a housing … having … a shape that divides the housing into a first housing portion and 
    PNG
    media_image1.png
    490
    660
    media_image1.png
    Greyscale
a second housing portion”. See the annotated Fig. 1 A of Kuzma. 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-3 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over International Publication No. 2010/0858838 to Kuzma in view of US Patent Application Publication No. 2014/0135882 to Prasannakumar et al. (hereinafter referred to as “Prasannakumar”).
Regarding claims 1 and 13, Kuzma discloses an implantable neurostimulator for subcutaneous implantation in a position over a skull posterior to a pinna of a patient where an outer surface of the skull has curved contour having a first tangential plane at a first point and a second tangential plane at a second point (e.g., abstract and page 7, line 21 – column 8, line 8: implanted neurostimulator implanted on the surface of the human skull), comprising: an implantable pulse generator (IPG), the IPG including a housing defining a housing interior volume, the housing having a major top surface and a shape that divides the housing into a first housing portion (e.g., annotated Fig. 1A and page 8, lines 14-19: electrical neurostimulator with housing 10 having a first portion 11 that houses processing components) and a second housing portion (e.g., annotated Fig. 1A), the housing interior volume including a first interior region within the first housing portion and a second interior region within the second housing portion (the housing 11 has an interior volume that receives electronics – page 9, lines 5-7; and the flexible flap 70 has an interior volume that contains telemetry coil- page 8, lines 16-18), wherein: the first housing portion contains within the first interior region circuitry for generating stimulating signals, wherein the circuity is disposed in a first plane corresponding to a substrate (see Fig. 3B), and the second housing portion contains within the second interior region a coil for inductively receiving power (e.g., page 10, lines 13-14 and page 13, lines 16-18), wherein the coil has a generally planar coil loop disposed in a second plane (e.g., Fig. 5B, 70 and Fig. 4, coils 50, 60), and wherein the first housing portion is adjacent and non-overlapping the second housing portion, when viewed from a top side of the IPG toward the major top surface (e.g. see Figs 4 and 5B: container 11 is adjacent the embedded planar coil loop housing), the coil in the second housing portion being interfaced with the circuitry in the first housing portion (e.g., page 10, lines 1-10) ; wherein, when an entirety of the IPG is implanted over the skull in the position, the first plane associated with the first housing portion and the second plane associated with the second housing portion generally correspond to the first and second tangential planes of the outer surface of the skull, respectively, to generally conform to the curvature of the skull (e.g., page 7, line 21-page 8, line 8); a lead having a lead body interfaced with the circuitry in the first housing portion on a proximal end (e.g., page 10, lines 11-19 and page 12, lines 13-17) and having an array of electrodes exposed to the exterior of the lead body proximate a distal end thereof, each of the electrodes conductively and separately interfaced to the circuitry in the first housing portion through the lead body to receive stimulating signals therefrom (e.g., Fig. 1B, 20; page 11, lines 14-17; and page 12, lines 13-17); and a material (liquid polymer) disposed over the first and second housing portions and at least a portion of the lead on the proximal end thereof to form a unibody construction (e.g., page 11, lines 22 and 30-page 12, line 7: the entire partially constructed implant assembly is placed inside a cavity of a molding tool and liquid polymer is injected to the tool fixing the lead with the housing 11 and antenna flap 70).
Kuzma differs from the claimed invention in that it does not expressly disclose that its liquid polymer that forms flap 70 and also forms a coating over flap 70 and a portion of the first housing portion, as well as the lead as shown in Figs. 5A-C and page 11, line 30-page12, line 7: “polymer forms flap 10; fills space within cage 90 through windows 92; and through overhang of cover 110, fills that cavity, fixing lead within”) does so in stages where the first shot forms flap 70 and a second shot fills space within cage 90 through windows 92 and through the overhang of cover 110, fills that cavity, fixing the lead within. Prasannakumar expressly teaches that overmoulding of an implantable medical device can be via a two-shot molding process that can prevent defects such as air bubbles and crack (e.g., paragraph [0045]) of Prasannakumar). Thus, in the absence of criticality,  the overmoulding of Kuzma could include a first shot or layer of material over the coil to form a second housing portion with an interior and a second shot or layer of material to cover the first housing portion, the second housing portion, and a proximal end of a lead to connect the flexible component 70 to the rigid container 11 of Kuzma (e.g., page 11, line 22 – page 12, line 7 of Kuzma) as taught by Prasannakumar to be a known method of molding in the implantable medical art. Consequently, one of ordinary skill in the art would have modified the liquid polymer overmolding process to form an interior of the housing portion surrounding the coil and then another layer of polymer to connect the flap with the first housing portion and the lead in order to prevent defects such as air bubbles and cracks in the implantable medical device as taught by Prasannakumar, and because the combination would have yielded predictable results. 
As to claims 2 and 15, Kuzma in view of Prasannakumar  teaches the implantable neurostimulator of claim 1, wherein the circuitry is operable to communicate wirelessly, via the coil, with a source external to the IPG (e.g., page 8, lines 4-5: external power and communication antenna coils 50, 60 imply that its stimulator communicates wirelessly via the coils).
With respect to claims 3 and 14, Kuzma in view of Prasannakumar teaches the implantable neurostimulator of claim 1, further comprising a rechargeable battery configured to be recharged using the power received by coil (e.g., page 13, lines 16-18: implant may have a rechargeable battery that receives power by coil 50).

Claims 4-6, 8-10, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kuzma in view of Prasannakumar and US Patent Application Publication No. 2013/0165996 to Meadows et al. (hereinafter referred to as “Meadows”).
With respect to claims 4 and 17, Kuzma in view of Prasannakumar teaches the implantable neurostimulator of claims 1 and 13, but does not expressly disclose that the lead includes a plastic body member and a plurality of internal conducting wires. However, Meadows teaches, in a related art: an implantable neurostimulator, comprising a hollow cylindrical electronics enclosure, a coil extending from the electronics enclosure, and at least one electrode operatively connected to the electronics electrode via a lead with lead wires having polyurethane, silicone rubber, or similar insulating material and wiring made from stainless steel, titanium, gold, or other material with high conductivity (e.g., abstract and paragraphs [0053] and [0070]-[0071] of Meadows. Accordingly, one of ordinary skill in the art would have recognized the benefits of an implantable stimulator wherein the lead includes a plastic body member with a plurality of internal conducting wires in view of the teachings of Meadows. Consequently, one of ordinary skill in the art would have modified the implantable stimulator of Kuzma in view of Prasannakumar so that its electrodes are connected via a lead with a plastic body member and a plurality of internal conducting wires as such was a well-known engineering expedient for connecting electrodes to the implantable stimulator as taught by Meadows, and because the combination would have yielded predictable results.
As to claims 5 and 18, Kuzma in view of Prasannakumar and Meadows or Kuzma in view of Prasannakumar teaches the implantable neurostimulator of claims 4 and 13, but does not expressly teach that each of the electrodes is conductively interfaced with one of the internal conducting wires. However, Meadows teaches, in a related art, that  electrode leads connect with electrode contact connections for four to eight cathodic contacts via insulated wires and an array of common anodes to allow stimulation to occur between any two or more independent contacts (e.g., paragraphs [0070]-[0071] of Meadows). Accordingly, one of ordinary skill in the art would have recognized the benefits of an implantable stimulator wherein the lead connects electrodes to the electronics enclosure via a plurality of wires in view of the teachings of Meadows. Consequently, one of ordinary skill in the art would have modified the implantable stimulator of Kuzma in view of Prasannakumar so that its electrodes are connected via a plurality of lead wires in a lead to the electronics enclosure as such was a well-known engineering expedient for connecting electrodes to the implantable stimulator as taught by Meadows, and because the combination would have yielded predictable results.
With respect to claims 6 and 16, Kuzma in view of Prasannakumar and Meadows or Kuzma in view of Prasannakumar teaches the implantable neurostimulator of claims 1 and 13, but does not expressly disclose that the lead is configured to be flexible. However, Meadows teaches, in a related art, that electrode leads 341,342 have  polyurethane, silicone rubber or similar insulating material surrounding lead wires where silicone rubber and polyurethane are flexible materials (e.g., paragraph [0070] of Meadows). Accordingly, one of ordinary skill in the art would have recognized the benefits of an implantable stimulator wherein the lead is flexible in view of the teachings of Meadows. Consequently, one of ordinary skill in the art would have modified the implantable stimulator of Kuzma in view of Prasannakumar so that its lead is flexible as such was a well-known engineering expedient for connecting electrodes to the implantable stimulator as taught by Meadows, and because the combination would have yielded predictable results. 
As to claims 8 and 19, Kuzma in view of Prasannakumar teaches the implantable neurostimulator of claims 1 and 13, but does not expressly disclose that the at least one of the electrodes is cylindrical or flattened in shape. However, Meadows teaches, in a related art, that the electrodes disposed on a lead extending from a head implantable neurostimulator may be cylindrical in shape (e.g., Fig. 6D, 608 of Meadows) or flattened in shape (e.g., Fig. 6F: electrodes 621 are flattened in shape). Accordingly, one of ordinary skill in the art would have recognized the benefits of an implantable stimulator wherein the lead has electrodes that are cylindrical or flattened in shape in view of the teachings of Meadows. Consequently, one of ordinary skill in the art would have modified the implantable stimulator of Kuzma in view of Prasannakumar so that its electrodes are flattened or cylindrical in shape as such was a well-known engineering expedient for electrodes on the implantable stimulator as taught by Meadows, and because the combination would have yielded predictable results.
With respect to claim 9, Kuzma in view of Prasannakumar teaches the implantable neurostimulator of claim 1, but does not expressly disclose that the stimulating signals include pulsed signals at predetermined frequencies and predetermined pulse widths. However, Meadows, in a related art, teaches that the electronics of its stimulator generates pulses and may initiate and/or modify stimulus patterns (e.g., paragraph [0047] of Meadows where pulse stimulus patterns would have predetermined pulse widths) and that the stimulation frequency is adjustable depending upon the patient’s need (e.g., paragraph [0133] of Meadows where a predetermined frequency would be used for one of its stimulation patterns). Accordingly, one of ordinary skill in the art would have recognized the benefits of an implantable stimulator with pulsed signals at predetermined frequencies and predetermined pulse widths in view of the teachings of Meadows. Consequently, one of ordinary skill in the art would have modified the implantable stimulator of Kuzma in view of Prasannakumar so that its stimulator stimulates with pulsed signals at predetermined frequencies and predetermined pulse widths as such was a well-known engineering expedient for stimulating electrodes in a head-implantable stimulator as taught by Meadows, and because the combination would have yielded predictable results. 
With respect to claim 10, Kuzma in view of Prasannakumar teaches the implantable neurostimulator of claim 1, wherein the array is a first array, and wherein the lead body has a second array of electrodes exposed to the exterior of the lead body (e.g., Fig. 4 of Kuzma illustrates an electrode array 20 with a first array (closest to the reference number 20 and a second array of electrodes that is more distal), but does not expressly disclose that each of the electrodes in the second array is conductively and separately interfaced to the circuitry in the first housing portion through the lead body to receive stimulating signals therefrom. However, Meadows, in a related art, teaches that the electrodes of its stimulator generates pulses and that electrode leads connect to the stimulator via electrode contact connections for four to eight cathodic contacts and an array of common anodes to allow stimulation to occur between any two or more independent contacts (e.g., paragraph [0071] of Meadows: . Accordingly, one of ordinary skill in the art would have recognized the benefits of each electrode in the arrays of Kuzma to be connected to the stimulator via a respective electrode wire in view of the teachings of Meadows. Consequently, one of ordinary skill in the art would have modified the implantable stimulator of Kuzma in view of Prasannakumar so that its first and second electrode arrays are connected individually to the stimulator as such was a well-known engineering expedient for stimulating electrodes of an implantable stimulator as taught by Meadows, and because the combination would have yielded predictable results. 
As to claim 12, Kuzma in view of Prasannakumar teaches the implantable neurostimulator of claim 1, but does not expressly disclose that each of the electrodes are configurable to function as either anodes or cathodes. However, Meadows, in a related art, teaches that its stimulator’s electrodes can be configured as monopolar, bipolar, or multipolar electrodes where the electrodes include at least one pair of cathode and anode electrodes (e.g., paragraph [0122] of Meadows) and that accurate nerve stimulation is achieved by site-specific electrodes that are programmed to be specific for each patient (e.g., paragraph [0143]: the programming of site-specific electrodes implies that the electrodes can function as either anode or cathodes depending upon the desired nerve stimulation and patient anatomy). 
With respect to claim 20, Kuzma in view of Prasannakumar teaches the implantable neurostimulator of claim 13, but does not expressly disclose wherein the at least one lead is two leads. However, Meadows, in a related art, teaches that its stimulator can have one (see Fig. 3A) or two leads (see Fig. 3B)(e.g., paragraph [0072]: one lead is used for unilateral implant patients and two leads for bilateral implant patients). Accordingly, one of ordinary skill in the art would have recognized the benefits of an implantable stimulator with two leads in view of the teachings of Meadows. Consequently, one of ordinary skill in the art would have modified the implantable stimulator of Kuzma in view of Prasannakumar so that its stimulator has two leads for bilateral application as such was a well-known engineering expedient in the head-located implantable stimulator as taught by Meadows, and because the combination would have yielded predictable results. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzma in view of Prasannakumar as applied to claim 1 above, and further in view of US Patent Application Publication No. 2013/0110210 to North.
With respect to claim 7, Kuzma in view of Prasannakumar teaches the implantable neurostimulator of claim 1, but does not expressly disclose that the electrodes in the array are disposed uniformly along a linear portion of the lead at equal inter-electrode intervals. However, in a related art: percutaneous electrode, North teaches an implanted electrode lead with an array of electrode contacts 12 and flexible spacer portions 13, of uniform length, between electrode contacts 12 (e.g., Fig. 2 and paragraph [0033]). Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of an implanted lead with an array of electrodes at the distal end to deliver stimulation pulses as taught by North. One of ordinary skill in the art before the effective filing date of the claimed invention would have modified the array of electrodes of Kuzma in view of Prasannakumar on its first and second electrode arrays to have uniform spacing therebetween, as such was a well-known technique in the medical arts as taught by North, and because the combination would have yielded the predictable results of an implantable neurostimulator with electrodes having an array of uniformly spaced electrodes.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kuzma in view of Prasannakumar and Meadows as applied to claim 10 above, and further in view of North.
Kuzma in view of Prasannakumar and Meadows teaches the implantable neurostimulator of claim 10, but does not expressly disclose that the first array has a first inter-electrode interval and the second array has a second inter-electrode interval different from the first inter-electrode interval. However, in a related art, North teaches that an electrode lead can have a  first array of electrodes with a first inter-electrode interval and a second array of electrodes with a second inter-electrode interval (e.g., Fig. 6 and paragraph [0044]: the flexibility of electrode contacts may be modified by the length between electrodes as shown in Fig. 6, electrodes 12 have a first inter-electrode interval and electrodes 12A have a second inter-electrode interval, where the interval lengths are different).  Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the benefits of an implanted lead with a first array of electrodes having a first inter-electrode interval and a second array of electrodes having a second inter-electrode interval to deliver stimulation pulses and modify the flexibility of the lead as taught by North. One of ordinary skill in the art before the effective filing date of the claimed invention would have modified the electrode arrays of Kuzma in view of Prasannakumar and Meadows on its first and second electrode arrays to each have its own spacing therebetween in order to change the flexibility of the lead, as such was a well-known technique in the medical arts as taught by North, and because the combination would have yielded the predictable results of an implantable neurostimulator with electrodes having an array of uniformly spaced electrodes.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  of U.S. Patent No. US Patent No. 10,946,205. Claims 1, 3, 10 and 13-14 of the instant application are conflicting or coextensive with claim 1 of  ‘205 patent. Claims 2 and 15 of the instant application are conflicting or coextensive with claim 12 of  ‘205 patent. Claims 4 and 17-18 of the instant application are conflicting or coextensive with claim 4 of  ‘205 patent. Claim 5 of the instant application are conflicting or coextensive with claim 5 of  ‘205 patent. Claims 6 and 16 of the instant application are conflicting or coextensive with claim 6 of  ‘205 patent. Claim 7 of the instant application are conflicting or coextensive with claim 7 of  ‘205 patent. Claims 8 and 19 of the instant application are conflicting or coextensive with claims 16-17 of  ‘205 patent. Claim 9 of the instant application are conflicting or coextensive with claim 15 of  ‘205 patent. Claim 11 of the instant application are conflicting or coextensive with claim 10 of  ‘205 patent. Claims 12 and 20 of the instant application are conflicting or coextensive with claim 18 of  ‘205 patent.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 9,974,968 in view of Kuzma. The difference between the ‘968 claims and the claims of the instant application is that its intended use and functional language recites that the IPG is implanted over the skull so that a first plane associated with the first housing portion and a second plane associated with the second housing portion correspond to first and second tangential planes of a skull so that the implantable stimulator conforms to the curvature of the skull. Kuzma shows that this structure was known to those skilled in the art before the effective filing date of the claimed invention (see Fig. 5B where the first and second housing portions are associated with two different planes and that those planes correspond to tangential planes of a skull, and page  7, line 20-page 8, line 8 of Kuzma), and such an intended use and functional language  would be obvious modifications to the ‘968 patent as discussed above.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 9,042,991 in view of Kuzma, Meadows, and North. The difference between the ‘991 claims and the claims of the instant application is that its intended use and functional language recites that the IPG is implanted over the skull so that a first plane associated with the first housing portion and a second plane associated with the second housing portion correspond to first and second tangential planes of a skull so that the implantable stimulator conforms to the curvature of the skull and that the second body including a coil for inductively receiving power and disposed in a second plane so that the body of the circuitry for stimulating signals (processor of the ‘991 patent) is adjacent and non-overlapping the second body where the coil is interfaced with the circuitry of the first body and the main body of the ‘991 patent is not shaped to distinctly define two housing portions where the processor is in one portion and the coil is in the other portion. However, Kuzma teaches the intended use and functional language as discussed above. It would have been obvious to those skilled in the art to modify the structure of the neurostimulator of the ‘991 patent so that its battery can be recharged in view of the teachings of Kuzma. Meadows teaches the rechargeable battery of claims 3 and 14, and the structure of claims 4-6, 8-10, and 16-20 as discussed above in paragraph 7. North teaches the structure of claims 7 and 11 as discussed above in paragraphs 8-9.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE M VOORHEES whose telephone number is (571)270-3846. The examiner can normally be reached Monday-Friday 8:30 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung can be reached on 571 272 8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE M VOORHEES/Primary Examiner, Art Unit 3792